


110 HR 6818 IH: Spurring Our Limitless and Abundant

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6818
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. McCarthy of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an enhanced credit to individuals who place qualified solar electric property
		  in service in 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Spurring Our Limitless and Abundant
			 Renewable Energy Act of 2008.
		2.Qualified solar
			 electric property placed in service in 2009
			(a)In
			 generalSection 25D of the
			 Internal Revenue Code of 1986 (relating to residential energy efficient
			 property is amended by redesignating subsection (g) as subsection (h) and by
			 inserting after subsection (f) the following new subsection:
				
					(g)Special rules
				for qualified solar electric property placed in service in 2009
						(1)In
				generalIn the case of
				qualified solar electric property expenditures with respect to the principal
				place of abode of the taxpayer which are properly taken into account in the
				first taxable year beginning in 2009—
							(A)subsection (a)(1)
				shall be applied by substituting the applicable percentage for
				30 percent,
							(B)subsection
				(b)(1)(A) shall not apply,
							(C)subsection (e)(4)
				shall not apply, and
							(D)subsection (h)
				shall not apply.
							(2)Applicable
				percentageFor purposes of
				this subsection—
							(A)In
				generalThe applicable percentage shall be determined as follows:
								
									
										
											Qualified solar electric property
						expenditures designed to generate the following percentages
						of average monthly electrical use: Applicable percentage is: 
											
											More
						thanNot more
						than:
											
										
										
											25 percent30 percent
											
											25 percent50 percent35 percent
											
											50 percent40 percent.
											
										
									
								
							(B)Average monthly
				electrical useFor purposes
				of subparagraph (A)—
								(i)In
				generalThe term average monthly electrical use
				means, with respect to the principal place of abode of the taxpayer, the
				average monthly electrical usage of the taxpayer over the 1-year period ending
				with the most recent period ending before the date on which the qualified solar
				electric property is placed in service.
								(ii)Property not
				used by taxpayer for entire 1-year periodIf the taxpayer did not occupy the property
				with respect to which such qualified solar electric property expenditures were
				made for the entire 1-year period referred to in subparagraph (A), such
				paragraph shall be applied on the basis of the period during which the taxpayer
				occupied such property.
								(3)Limitation based
				on amount of taxIf paragraph
				(1) applies for a taxable year to which section 26(a)(2) does not apply, the
				credit allowed under subsection (a) for such taxable year by reason of
				paragraph (1) shall not exceed the excess of—
							(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
							(4)RegulationsThe Secretary shall issue such regulations
				as may be necessary or appropriate to carry out this subsection, including
				regulations providing for appropriate verification systems relating to
				electricity usage.
						.
			(b)Conforming
			 amendments
				(1)Section
			 23(b)(4)(B) of such Code is amended by inserting and section
			 25D(g) after this section.
				(2)Section
			 24(b)(3)(B) of such Code is amended by striking 23 and 25B and
			 by inserting 23, 25B, and 25D(g).
				(3)Section 25(g)(2) of such Code is amended by
			 inserting and 25D(g) after 23.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
